683 S.E.2d 704 (2009)
STATE of North Carolina
v.
Trivail Tavonna POOLE.
No. 228P09.
Supreme Court of North Carolina.
August 27, 2009.
Trivail T. Poole, Pro Se.
Chris Z. Sinha, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 1st of June 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Lenoir County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 27th of August 2009."